Exhibit 10.5

CHASE CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (the “Agreement”), dated as of
                , is by and between Chase Corporation (“Company”) and
                 (“Unit Holder”).

1.             Award.  Pursuant to the terms of the Chase Corporation 2005
Incentive Plan (the “Plan”), effective as of                  (“Grant Date”),
the Company hereby grants to the Unit Holder a Targeted award of           
Restricted Stock Units subject to the terms and conditions of this Agreement and
the Plan. Restricted Stock Units are notational units of measurement denominated
in shares of common stock of Chase Corporation, $.10 par value (“Common
Stock”).  Each Restricted Stock Unit represents a hypothetical share of Common
Stock, subject to the conditions relating to forfeiture and restrictions on
transferability set forth below and in the Plan. The Restricted Stock Units
shall be credited to the Unit Holder in an unfunded bookkeeping account
established for the Unit Holder.

The Restricted Stock Units are subject to a “performance measurement period”
based on the actual results of the Company for the fiscal year beginning on
                 and ending on                 .  The Targeted performance
measure has been set as [Earnings Before Tax (EBT)] of $                .  If
the Target is achieved then 100% of the award will paid out subject to the
vesting provisions outlined in this agreement.

Additionally a “Threshold” award and a “Stretch” award have also been set.  The
Threshold is the minimum point at which an award is earned and the Stretch is
performance in excess of the Target as summarized below:

Performance

 

Measurement /
EBT

 

Measurement as a
% of the Target
Measurement

 

Payout % of
Target Award

 

Threshold

 

$

[     ]

 

80

%

50

%

Target

 

$

[     ]

 

100

%

100

%

Stretch

 

$

[     ]

 

120

%

150

%

 

If the actual results of the performance measurement period fall between the
Threshold and the Target the award will be prorated between 50% and 100% of the
Targeted award.  If the actual results fall between Target and Stretch, the
award will be prorated between 100% and 150%.  Furthermore if the actual results
of the performance measurement period exceed 120% of the Target, the award will
increase on a similar pro rated basis with no cap on the total award.

Actual results may be adjusted at the sole discretion of the Compensation
Committee of the Board of Directors for any non recurring or special items
occurring during the year that impacted Revenue or EBT (either positively or
negatively) during the measurement period.


--------------------------------------------------------------------------------


2.             Vesting of Restricted Stock Units.  The period of time between
the Grant Date and the vesting of Restricted Stock Units (and the termination of
restriction thereon) will be referred to herein as the “Restricted Period.”

(a)           Vesting.  The Restricted Stock Units shall vest and become
nonforfeitable (provided the Unit Holder’s service with the Company has not
terminated at the time of vesting) in accordance with the following schedule:

The Restricted Stock Units will vest on                with adjustments to the
vesting of the actual award made in accordance with the following Termination
events.

Termination Event

 

Vesting

 

Payment in Shares

Retirement

 

Pro-rated

 

Paid as scheduled

Voluntary

 

All shares forfeited

 

No payment

Without cause

 

Pro-rated

 

Paid as scheduled

With cause

 

All shares forfeited

 

No payment

Upon change of control

 

Acceleration at target

 

Paid at change of control

Death or disability

 

Pro-rated

 

Paid as scheduled

 

When applying this schedule, any fractional units shall be rounded up to the
next whole unit, but in the aggregate may not exceed the total number of
Restricted Stock Units granted on the Grant Date.  Upon vesting, each Restricted
Stock Unit will be converted into one share of Company Common Stock and the Unit
Holder will be issued shares of Common Stock equal to the number of Restricted
Stock Units held, free of any restrictions.

(b)           Termination of Service.  Upon termination of service from the
Company either voluntarily or involuntarily for any reason other than the Unit
Holder’s death or disability (as determined by the Administrator and within the
meaning of Section 409A of the Code), the Unit Holder shall receive Restricted
Stock Units in accordance with the Vesting Schedule above, without the payment
of any consideration or further consideration by the Company.  Upon forfeiture,
neither the Unit Holder nor any successors, heirs, assigns, or legal
representatives of the Unit Holder shall thereafter have any further rights or
interest in the unvested Restricted Stock Units or certificates therefor. For
purposes of this paragraph, service will be considered as (i) continuing
uninterrupted during any bona fide leave of absence approved in writing by the
Company and (ii) continuing any change of employment within or among the Company
and its subsidiaries as long as the Unit Holder continues to be an employee of
the Company or any of its subsidiaries.  If a Unit Holder’s service is
terminated as a result of his or death or disability (as determined by the
Administrator and within the meaning of Section 409A of the Code), the award of
Restricted Stock Units will be pro-rated based on the date service is
terminated.

(c)           Acceleration of Vesting.  Notwithstanding the foregoing, upon the
consummation of a transaction resulting in a Change in Control of the Company,
all unvested Restricted Stock Units shall become vested and nonforfeitable
immediately prior to the Change in Control, and all

2


--------------------------------------------------------------------------------


certificates representing such shares of Common Stock shall be delivered to the
Restricted Unit Holder upon the Change in Control.

4.             Nontransferability.  This Agreement and the Restricted Stock
Units may not be sold, assigned, alienated, transferred, pledged or otherwise
encumbered by the Unit Holder, either voluntarily or by operation of law, except
by will or the laws of descent and distribution and any attempt to sell, assign,
alienate, transfer, pledge or otherwise encumber the same shall be void.

5.             No Rights as a Stockholder.  The Unit Holder shall not be
entitled to vote any shares of Common Stock that may be acquired through
conversion of Restricted Stock Units to Common Stock, shall not receive any
dividends attributed to such shares of Common Stock, and shall have no other
rights of a stockholder with respect to the Restricted Stock Units unless and
until the Common Stock issuable upon conversion of the Restricted Stock Units
has been delivered to the Unit Holder.

6.             No Right to Continued Employment.  This Agreement shall not
confer upon the Unit Holder any right with respect to continuance of employment
by, or service with, the Company, nor shall it interfere in any way with the
right of the Company to terminate the Unit Holder’s service at any time.

7.             Compliance with Law and Regulations.  This Agreement and the
obligation of Company to issue and deliver shares of Common Stock upon
conversion of the Restricted Stock Units shall be subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
government or regulatory agency as may be required (including without limitation
the effective registration or exemption of the issuance of such shares under the
Securities Act of 1933, as amended (the “Securities Act”) and applicable state
securities laws).  Moreover, the Restricted Stock Units shall not be converted
to Common Stock if such conversion would be contrary to applicable law.  The
Unit Holder hereby confirms that the Unit Holder has been informed that any
shares of Common Stock delivered upon conversion of the Restricted Stock Units
acquired hereunder may not be resold or transferred unless such shares are first
registered under applicable securities laws or unless an exemption from
registration is available.  The Company shall in no event be obligated to
register any securities for resale pursuant to the Securities Act or to take any
other affirmative action in order to cause the issuance or transfer thereof to
comply with any law or regulation of any governmental authority.

8.             Adjustment to Common Stock.  In the event of any stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off or other similar change
in capitalization or event, or any distribution to holders of Common Stock other
than a normal cash dividend, the number and class of securities each Restricted
Stock Unit shall be convertible into under this Agreement shall be appropriately
adjusted and equitable adjusted so as to maintain the proportionate number of
shares.

9.             Withholding.  To the extent that the vesting or receipt of the
Restricted Stock Units or the lapse of any restrictions results in income to the
Unit Holder for federal or state tax purposes, the Unit Holder shall pay to the
Company, or make provision satisfactory to the Company for payment of, any taxes
required by law to be withheld in connection with this Agreement no later than
the time of such receipt or lapse, as the case may be.  The Unit Holder

3


--------------------------------------------------------------------------------


may satisfy such tax obligations by delivering to the Company (i) cash in the
form of wire transfer or check or (ii) shares of Common Stock, including shares
retained from this Agreement, valued at their fair market value as determined by
(or in a manner approved by) the Company in good faith or (iii) a combination of
(i) and (ii).  The Company may, to the extent permitted by law, deduct any such
tax obligations from any payment of any kind otherwise due to the Unit Holder.

10.           Common Stock Reserved.  The Company shall at all times during the
term of this Agreement reserve and keep available such number of shares of
Common Stock as will be sufficient to satisfy the requirements of this
Agreement.

11.           Governing Law.  This Agreement shall be construed and administered
in accordance with and governed by the laws of the Commonwealth of Massachusetts
(without giving effect to any conflict or choice of laws provisions thereof that
would cause the application of the domestic substantive laws of any other
jurisdiction).

12.           Notices.  Any notice hereunder to the Company shall be addressed
to the Company at its principal business office, 26 Summer Street, Bridgewater,
Massachusetts 02324 and any notice hereunder to the Unit Holder shall be sent to
the address reflected on the records of the Company, subject to the right of
either party to designate at any time hereafter in writing some other address.

13.           Amendment of Agreement.  The Company may amend, modify or
terminate this Agreement, provided that the Unit Holder’s consent to such action
shall be required unless the Company determines that the action, taking into
account any related action, would not materially and adversely affect the Unit
Holder.

14.           Successors and Assigns; No Third Party Beneficiaries.  Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.  There are no third party beneficiaries of
this Agreement.

15.           Provisions of the Plan.  This Agreement is subject to the
provisions of the Plan, a copy of which the Unit Holder hereby acknowledges
receiving with this Agreement.

16.           Entire Agreement.  This Agreement and the Plan constitute the full
and entire understanding and agreement of the parties with regard to the
Restricted Stock Units and supersede in their entirety all other prior
agreements, whether oral or written, with respect thereto.

17.           Severability.  In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and each provision of this Agreement shall be enforced to the
fullest extent permitted by law.

18.           Waivers.  Any waiver by the Company of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of such provision or any other provision hereof.

4


--------------------------------------------------------------------------------


19.           Defined Terms.  Capitalized terms used but not defined in this
Agreement will have the meanings specified in the Plan.

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the         day of                   , 200   .

UNIT HOLDER

 

CHASE CORPORATION

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

Address:

 

 

 

Address:

 

 

 

5


--------------------------------------------------------------------------------